DETAILED ACTION
Corrected Notice of Allowability (NOA) is being mailed to correct the previous NOA mailed 1/3/22 which indicated, in error, that claims 1-26 were allowed instead of the correct indication of claims 1-27. 

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-27 are allowed.
The closest prior art includes Tsukahara, Shin et al. (US 9745971 herein after “Shin’), and Ikushima et al. (US8062007 herein after “Ikushima’).
	Tsukahara teaches an oil pump 20 pump using a first and second diaphragm. However, the device of Tsukahara fails to teach, suggest, or make obvious (a) a step of alternately supplying voltages of different polarities to the pumping portion such that at least a part of the first diaphragm moves forward and backward, and thereby a transport target fluid is sucked and discharged into and from a transport chamber provided on one side of the first diaphragm.  The pump of Tsukahara is a mechanical pump and therefore fails to teach, suggest, or make obvious “a pumping portion alternately generating a positive pressure and a negative pressure by a reversible electrochemical reaction” as required by claim 1 and claim 13.
	The art of Shin uses an application of applying alternative voltages to pump fluid. However, the art of Shin uses a pump wherein the fluid flows across and through the membranes and through the fluid path 19 (“Like the membrane 11, each of the first electrode 13 and the second electrode 15 is also made of a porous material or has a porous structure to allow a fluid to flow there through. Col. 6, lines 27-29). Therefore, there is no reasonable expectation that the device of Shin would create a sealed space required by Tsukahara.

	Therefore, whether considered alone or in combination, the prior art fails to teach the invention of claims 1, 13, and 24 and therefore claims 1-27 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        1/7/22

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861